12-5110
         Jiang v. Holder
                                                                                        BIA
                                                                               A078 861 601
                                UNITED STATES COURT OF APPEALS
                                    FOR THE SECOND CIRCUIT
                                      SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 4th day of March, two thousand fourteen.
 5
 6       PRESENT:
 7                ROBERT A. KATZMANN,
 8                     Chief Judge,
 9                DEBRA ANN LIVINGSTON,
10                RAYMOND J. LOHIER, JR.,
11                     Circuit Judges.
12       _____________________________________
13
14       YAN QING JIANG, AKA SHINICHI TANAKA,
15                     Petitioner,
16
17                         v.                                   12-5110
18                                                              NAC
19       ERIC H. HOLDER, JR., UNITED STATES
20       ATTORNEY GENERAL,
21                     Respondent.
22       _____________________________________
23
24       FOR PETITIONER:                 Cora J. Chang, New York, New York.
25
26       FOR RESPONDENT:                 Stuart Delery, Assistant Attorney
27                                       General; Ernesto H. Molina, Jr.,
28                                       Assistant Director; Drew C.
29                                       Brinkman, Trial Attorney, Office of
30                                       Immigration Litigation, Civil
31                                       Division, United States Department
32                                       of Justice, Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   decision of the Board of Immigration Appeals (“BIA”), it is

 3   hereby ORDERED, ADJUDGED, AND DECREED that the petition for

 4   review is DENIED.

 5       Petitioner Yan Qing Jiang, a native and citizen of

 6   China, seeks review of a December 4, 2012, decision of the

 7   BIA denying his motion to reopen.     In re Yan Qing Jiang, No.

 8   A078 861 601 (B.I.A. Dec. 4, 2012).    We assume the parties’

 9   familiarity with the underlying facts and procedural history

10   of this case.

11       We review the BIA’s denial of a motion to reopen for

12   abuse of discretion, mindful of the Supreme Court’s

13   admonition that such motions are “disfavored.”     Ali v.

14   Gonzales, 448 F.3d 515, 517 (2d Cir. 2006) (citing INS v.

15   Doherty, 502 U.S. 314, 322-23 (1992)).     We review the BIA’s

16   factual findings regarding country conditions under the

17   substantial evidence standard.   See Jian Hui Shao v.

18   Mukasey, 546 F.3d 138, 169 (2d Cir. 2008).

19       The BIA did not abuse its discretion in denying Jiang’s

20   motion to reopen as untimely as it was filed more than seven

21   years after his final order of removal.     See 8 U.S.C.

22   § 1229a(c)(7)(C)(i); 8 C.F.R. § 1003.2(c)(2).    Although


                                  2
 1   there are no time limitations for filing a motion to reopen

 2   if it is “based on changed country conditions arising in the

 3   country of nationality or the country to which removal has

 4   been ordered, if such evidence is material and was not

 5   available and would not have been discovered or presented at

 6   the previous proceeding,” 8 U.S.C. § 1229a(c)(7)(C)(ii); see

 7   also 8 C.F.R. § 1003.2(c)(3)(ii), Jiang has not established

 8   any error in the BIA’s conclusion that there was no material

 9   change.

10       First, Jiang’s conversion to Christianity is a change

11   in personal circumstances that does not excuse the time

12   limitation.   See Li Yong Zheng v. U.S. Dep’t of Justice, 416

13   F.3d 129, 130-31 (2d Cir. 2005); see also Wei Guang Wang v.

14   BIA, 437 F.3d 270, 274 (2d Cir. 2006).   Moreover, there is

15   no basis for finding that the BIA ignored evidence of

16   country conditions, as the BIA explicitly discussed the

17   evidence and reasonably concluded that it did not establish

18   a change since the time of the hearing because the reports

19   showed a continuation of religious repression, not new

20   conditions.   See Xiao Ji Chen v. U.S. Dep’t of Justice, 471

21   F.3d 315, 336 n.17 (2d Cir. 2006) (presuming that the agency

22   “has taken into account all of the evidence before [it],

23   unless the record compellingly suggests otherwise”); In re

                                   3
 1   S-Y-G-, 24 I. & N. Dec. 247, 253 (BIA 2007)(“In determining

 2   whether evidence accompanying a motion to reopen

 3   demonstrates a material change in country conditions that

 4   would justify reopening, [the BIA] compare[s] the evidence

 5   of country conditions submitted with the motion to those

 6   that existed at the time of the merits hearing below.”).

 7       Because the BIA did not abuse its discretion in denying

 8   Jiang’s motion to reopen as untimely, and timeliness is a

 9   prerequisite to consideration of eligibility for the

10   requested relief, we need not reach Jiang’s arguments

11   regarding his prima facie eligibility for asylum.    See

12   8 U.S.C. § 1229a(c)(7)(C).

13       For the foregoing reasons, the petition for review is

14   DENIED.   As we have completed our review, any stay of

15   removal that the Court previously granted in this petition

16   is VACATED, and any pending motion for a stay of removal in

17   this petition is DISMISSED as moot.    Any pending request for

18   oral argument in this petition is DENIED in accordance with

19   Federal Rule of Appellate Procedure 34(a)(2), and Second

20   Circuit Local Rule 34.1(b).

21                                 FOR THE COURT:
22                                 Catherine O’Hagan Wolfe, Clerk
23
24
25




                                    4